IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 18-76-BLG-SPW
Plaintiff, l ORDER
vs.
KEITH DUANE GUSTAFSON,
Defendant.

 

 

This matter comes before the Court on the United States’ unopposed
motion for a preliminary order of forfeiture (Doc. 22). On August 21, 2018, the
defendant entered a plea of guilty to the Indictment filed on June 7, 2018, and
conceded the forfeiture of the property set forth in the Indictment. The
defendant’s guilty plea and defendant’s concession to the forfeiture provides a
factual basis and cause to issue a Preliminary Order of Forf`eiture, pursuant to 18
U.S.C. § 2253(a).

IT IS ORDERED:

THAT Defendant Keith Duane Gustafson’s interest in the
following property is forfeited to the United States, in accordance with

18 § 2253(a):

¢ a Samsung' Galaxy 37 mobile phone (Serial number
351713084527954).

THAT the United States Marshals Service, or its sub-custodian
shall, prior to disposition of the assets, seize the property subject to
forfeiture and further make its return to this Court as provided bylaw;

THAT the United States shall provide written notice to all third-parties
asserting a legal interest in any of the above-described property and shall post on
an official government intemet site littp://www.l"orfeiture.gov for at least 30
consecutive days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules
of Admiralty or Maritime Claims and Asset Fori"eiture Actions, ofthe Court's
Preliminary Order and the United States‘ intent to dispose of the property in such
manner as the Attorney General may direct, pursuant to 18 U.S.C. § 982(b)(l)
and 21 U.S.C. § 853(n)(l ), and to make its return to this Court that such action
has been completed;

THAT upon adjudication of all third-party intcl‘ests, ifany, the Court

will enter a Final Order of Forfeiture.

`f¢¢`._'
DATED this f day of October, 018.

/”» ér/Q&ZM
“’susAN P. WATTERS
UNiTF.D sTATEs DISTRICT JUDGE

